Citation Nr: 0205560	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  98-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Don Hayden, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty for training in the Wisconsin 
National Guard from March to July 1976 and active duty in the 
United States Marine Corps from March 1977 to June 1978.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
initially denied entitlement to service connection for a low 
back disorder in September 1984.  The veteran again claimed 
entitlement to service connection for a low back disorder on 
multiple occasions, resulting in a January 1988 decision by 
the Board of Veterans' Appeals (Board) denying service 
connection.  The Board's January 1988 decision is final.  
38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1987).  Based 
on an additional claim submitted by the veteran, in a July 
1998 rating decision the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The veteran perfected an appeal of that 
decision. In an August 2000 decision the Board found that new 
and material evidence had been submitted and reopened the 
claim.  The Board then denied the claim on the basis that it 
was not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 
2001).  Among other things, this law eliminated the concept 
of a well-grounded claim and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), in which the Court had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  The change in the law is applicable to all claims 
filed on or after the date of enactment of the act, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7, subpart (a).  

The veteran appealed the Board's August 2000 decision to the 
Court.  Due to the passage of the VCAA, in a February 2001 
order the Court vacated that part of the Board's August 2000 
decision that denied service connection for a low back 
disorder and remanded the claim to the Board for re-
adjudication in light of the VCAA.  Because the Court did not 
vacate that portion of the August 2000 decision in which the 
Board found that new and material evidence had been 
submitted, that issue is not now before the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and obtained medical opinions in 
order to assist him in substantiating his claim for VA 
compensation benefits.

2.  A chronic low back disorder was not shown in service; the 
low back disorder that was initially documented in June 1980 
and arthritis of the spine many years later are not related 
to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis of the spine be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in April 1976 the 
veteran was noted to have a history of Legg-Perthes' disease 
in the left hip.  In August 1977 he reported having dropped a 
wall locker onto his right leg, resulting in an abrasion.  He 
was hospitalized for the treatment of gastroenteritis in 1977 
(the month of treatment is illegible).  In September 1977 he 
complained of pain in both hips, with a history of hip 
problems for the previous 12 years.  The pain was described 
as being in the iliac crest and across the anterior hips.  
The physical examination was negative, and an X-ray study 
revealed old, incomplete, slipped capitol femoral epiphysis, 
bilaterally.  He reported in December 1977 having had hip 
problems since childhood, with an increase in symptoms since 
boot camp.  An X-ray study was normal, and his complaints 
were assessed as bilateral hip pain of unknown etiology.

During an orthopedic evaluation in January 1978, the veteran 
reported having had bilateral hip pain since infancy, which 
he was then experiencing with walking, running, or carrying 
packs.  On examination he had a very flexible spine, and 
there was no evidence of sciatic notch or greater trochanter 
tenderness.  The orthopedist requested X-ray studies of the 
hips and the lumbosacral spine.  The request for the X-ray 
study indicates that the pertinent clinical history consisted 
of low back and hip pain with walking.  The X-ray studies 
were negative.

The veteran underwent a Medical Evaluation Board (MEB) in 
March 1978, which indicates that bilateral hip pain since 
infancy was noted when the veteran entered on active duty.  
The initial diagnosis of a slipped capital femoral epiphysis 
was not verified in the orthopedic evaluation, in that there 
was no X-ray evidence to support that diagnosis.  The MEB 
noted that the diagnosis of chronic arthritis of the left hip 
had been rendered in December 1977, but that X-ray studies of 
the hips and lumbosacral spine were completely normal.  The 
MEB found that the veteran had complained of consistent 
bilateral hip pain since boot camp, but that no specific 
diagnosis had resulted from multiple orthopedic evaluations.  
The MEB diagnosed the veteran's complaints as arthralgia of 
both hips, existing prior to enlistment and not aggravated by 
service.  The MEB recommended that the veteran be discharged 
due to a condition that existed prior to enlistment and found 
that, on return to a more sedentary civilian life, no 
disability would exist.

The service medical records are otherwise silent for any 
complaints or clinical findings pertaining to the low back.  
No complaints were registered in conjunction with the May 
1978 separation examination and no abnormalities of the spine 
were found on examination.

The veteran initially claimed entitlement to VA compensation 
benefits in June 1978, for a disability he described as a hip 
condition (arthritis).  That claim was withdrawn shortly 
after it was filed because the veteran was attempting to re-
enlist.  He again claimed entitlement to compensation 
benefits for a hip condition (arthritis) in June 1981.  He 
did not report having received any medical treatment since 
his separation from service.  In conjunction with that claim, 
he submitted a statement from his spouse in which she 
reported that he had never complained of back pain prior to 
service, but that he began to complain of back pain in August 
1978, when he was working for a block company and had to lift 
and carry heavy objects.

An undated report from St. Mary's Medical Center indicates 
that the veteran complained of aches and pain all over, 
including the back.  His complaints were then attributed to 
influenza and "arthritis," although no X-rays were included 
and the location of the "arthritis" was not described.

The veteran also submitted treatment records from M. W. 
Nelson, M.D., showing that he had been treated for Perthes' 
disease of the left hip from October 1965 to February 1967.  
He was again treated for left hip pain in September 1974, 
when examination and X-ray studies were normal.  In June 1980 
he reported that he had experienced back pain for a long 
period of time, and that he had had back pain while in 
service.  He again developed back pain while working in 
construction.  On examination there was no evidence of muscle 
spasm.  The physical examination and an X-ray study were 
essentially normal.  His complaints were diagnosed as 
lumbosacral strain.  In 1986 the veteran sought assistance 
from Dr. Nelson in obtaining disability benefits based on 
service, and then reported that he had developed arthritis in 
the hips and back while in service.  Dr. Nelson stated that 
the veteran had also contacted him in 1980 to get evidence 
that he had arthritis in his back.  Dr. Nelson stated that 
the veteran had not developed arthritis in the hips or back 
while in service, in that there was then no evidence of 
arthritis.  Dr. Nelson referenced the X-ray study done in 
1980, which revealed no evidence of arthritis in the back, 
and told the veteran that he was unable to help him.

The veteran also presented treatment records from G. J. 
Sampica, M.D., indicating that in December 1981 he had 
recurrent back strains.  He reported having been separated 
from service in 1978 due to chronic back pain.  Dr. Sampica 
conducted a physical examination, which resulted in the 
finding that the veteran had no occupational limitations and 
could perform heavy labor on a full-time basis.  Dr. Sampica 
stated that the veteran appeared to be in excellent health.  

On a July 1981 VA orthopedic examination, the veteran 
reported a number of musculoskeletal aches and pains that the 
examiner characterized as bizarre and related to alcohol 
abuse.  The veteran then stated that he had been hospitalized 
for a month in January 1978 due to dysentery, when he 
complained of a back ache and generalized aches and pains.  
He had also been hospitalized in January 1981 at Racine, 
Wisconsin, for ethanol abuse.  Reportedly, the veteran's 
description of his history was very confused, and he was 
unable to describe specific events in service.  Objectively, 
the veteran was able to move all of the extremities fully and 
freely.  There was normal lordotic curvature of the spine, 
and full range of motion of the spine, except for minimal 
restrictions at the extremes that the examiner attributed to 
moderate morbid obesity and neglect of physical fitness.  X-
rays of the lumbosacral spine, pelvis, and hips were 
negative.  The diagnoses were residuals of alcohol abuse; 
moderate obesity and complete neglect of physical fitness; 
non-exertional musculoskeletal symptoms, suspicious of 
alcohol-related etiology.

The veteran initially claimed entitlement to compensation 
benefits for chronic back pain in June 1984, which he 
attributed to arthritis.  He then reported having received 
treatment through the state correctional system since May 
1983.

VA treatment records disclose that the veteran complained of 
morning stiffness in the back in January 1985 while 
undergoing a rheumatology evaluation for chronic shoulder 
pain.  The stiffness was relieved by working, and he had been 
employed as a construction worker.  In October 1985 he 
reported chronic arthritis in his back, and requested 
medication.  The treatment provider found that he had a 
history of lumbosacral strain, and provided medication.  The 
veteran again underwent a rheumatology evaluation in January 
1986 due to shoulder pain, during which he reported a history 
of low back pain.  Examination revealed full range of motion 
of the spine and extremities, normal deep tendon reflexes, 
good strength, and no tenderness.

During a March 1986 hearing in conjunction with his claim for 
service connection for a bilateral hip disorder, the veteran 
testified that while in service he had fallen down a flight 
of stairs while carrying a locker, landing on his rear end 
and resulting in an injury to the calf.  He stated that after 
the fall, he had pain in his hips and minor aching in the 
back.

Additional VA treatment records indicate that in October 1986 
the veteran reported having pain and stiffness in the back.  
The physical examination was negative for any objectively 
demonstrated pathology.  The complaints were assessed as low 
back pain of unknown etiology.  In January 1987 he reported 
having low back pain, and having had low back pain in 
service.  A physical examination was normal, and X-ray 
studies of the lumbosacral spine, pelvis, and hips revealed 
no abnormalities.  His complaints were attributed to 
mechanical low back pain.  During a January 1987 physical 
therapy evaluation he reported having had low back pain since 
service, and that his then current employment required 
extensive bending.  The physical therapist found that the 
pain was due to postural (mechanical) causes due to excessive 
flexed postures related to his employment.

In May 1997 the veteran complained of intermittent back pain 
in the right lumbosacral area.  An X-ray study was requested 
to assess degenerative joint disease and sacroiliitis.  The 
X-ray study of the lumbar spine revealed spondylolysis of L5-
S1 without spondylolisthesis, and disc disease at L5-S1.  X-
ray studies of the hips were unremarkable.  The veteran 
reported having morning back stiffness in October 1997, which 
was assessed as degenerative joint disease at L5 based on the 
previous X-ray study.

In multiple statements beginning in February 1998, the 
veteran asserted that the complaints documented in his 
service medical records, which had previously been attributed 
to a hip problem, were actually related to the low back.  He 
claimed to have experienced chronic back pain during and 
since service.  He also claimed to have received treatment 
for a back disorder while in the National Guard in 1976, and 
from the VA medical center (MC) since June 1978.  He 
submitted a statement signed by his brothers and father in 
which they attested that the veteran had no health problems 
prior to service, but that his physical condition slowly 
deteriorated after he was separated from service.  

In conjunction with his most recent claim, the RO requested a 
medical opinion from William P. McDevitt, M.D., a VAMC Chief 
of Orthopedics, regarding the relationship, if any, between 
the veteran's currently diagnosed back disorder and an in-
service disease or injury.  Dr. McDevitt reviewed the 
evidence in the claims file, including the service medical 
records, and noted that no back complaints were documented 
during service and examination on separation from service 
revealed no evidence of a back disorder.  Since separating 
from service the veteran had engaged in heavy labor, and his 
back complaints started in August 1978, two months after he 
was separated from service.  The complaints in August 1978 
were related to heavy lifting that he was doing at work.  
Multiple examinations and X-ray studies following his 
separation from service failed to reveal any objective 
evidence of a back disorder, including arthritis, and Dr. 
Nelson in 1986 found no relationship between the veteran's 
complaints and service.  A recent X-ray study had revealed 
evidence of degenerative changes at L5-S1.  Based on review 
of the evidence, Dr. McDevitt concluded that the veteran's 
back complaints were related to his occupation following his 
separation from service, that there was no evidence 
whatsoever of a back injury in service, and that there was no 
relationship between the currently diagnosed disorder and 
service.  He also concluded that the low back disorder was 
not related to the hip disorder that was documented during 
service.

The veteran presented hearing testimony before the 
undersigned in June 2000.  He stated that he had not had any 
problems with his hips while in service, and he denied having 
injured his back while in service.  He stated that he had a 
backache all the time while he was in service, and that when 
he asked the doctor to find out why his back hurt he ended up 
being separated from service.  He also stated that although 
he thought the pain was in the hip while he was in service, 
he later found out that the pain had been in the low back.  
He denied having ever been told that the problems he was 
having in service were due to Perthes' disease, or having 
been given that diagnosis since his separation from service.  
He testified that he saw a doctor for an examination two 
months after he was separated from service.  He also 
testified that he had been separated from service due to a 
low back problem.  He stated that following his separation 
from service he had worked in construction labor, which he 
became unable to do due to back pain.  He then worked in a 
machine shop, and was unable to perform that work because it 
required lifting.  He started driving a truck, and had done 
so for the previous 10-11 years.

Following the Court's February 2001 remand, the veteran's 
representative submitted a May 2001 medical opinion from 
Craig N. Bash, M.D., a neuroradiologist.  Dr. Bash reviewed 
the veteran's medical records, interviewed him in April 2001, 
and concluded that the advanced degenerative arthritis 
originated from the veteran's service experience.  He found 
that the September 1984 rating decision was erroneous, in 
that the veteran should have been rated for the degenerative 
changes at that time.  He summarized the medical evidence 
from 1974 to April 2001, including the veteran's multiple 
reports of having had back pain during and since service.  He 
concluded that the veteran had injured his back when he fell 
while carrying the wall locker, which caused the pain 
documented in the service medical records.  He stated that 
the pain associated with standing and running that was 
documented during service was consistent with a low back 
injury, with radiating pain in the legs.  He also found that 
the veteran had had back pain since service.  He noted that 
X-ray studies since 1974 had shown no abnormalities in the 
hips, but that an X-ray study in May 1997 revealed 
degenerative changes in the spine.  

Dr. Bash found that the abnormalities documented in May 1997 
were likely due to service related injuries because (1) the 
degenerative changes were more advanced than he would expect 
for a man of the veteran's age; (2) the arthritis was 
isolated to a single level, and did not represent a systemic 
process; (3) there was no evidence of any intervening spine 
injury; (4) the veteran had consistently stated that his pain 
began during service; (5) his symptoms had continuously 
worsened since service; (6) the hip films were normal, so 
that the in-service diagnosis of Perthes' disease was 
inaccurate; and (7) the veteran's symptoms during service and 
currently were consistent with the current X-ray findings.  
Dr. Bash cited to a reference indicating that it is well 
known that injuries to the spine early in life often lead to 
degenerative changes later in life.

Dr. Bash took exception with Dr. McDevitt's opinion for the 
following reasons:  (1) Dr. McDevitt did not take a patient 
history prior to rendering his opinion, because when Dr. Bash 
interviewed the veteran he very clearly identified the origin 
of his back problems as the fall with the wall locker; (2) 
Dr. McDevitt had not reviewed the veteran's X-rays, which 
clearly showed L5-S1 disease; (3) Dr. McDevitt did not 
discuss the relationship between the L5-S1 disease and the 
veteran's pain complaints; (4) Dr. McDevitt did not explain 
how the Perthes' disease could be problematic, in that the X-
rays of the hips were normal; (5) Dr. McDevitt did not cite 
to any literature in support of his opinion.  

Due to the conflicting medical opinions regarding any 
relationship between the veteran's currently diagnosed low 
back disorder and service, the Board requested an additional 
medical opinion from a physician with the Veterans Health 
Administration.  In a December 2001 report, Federico P. 
Girardi, M.D., an orthopedic surgeon who specializes in 
spinal surgery, provided the opinion that there was no 
relationship between the veteran's currently diagnosed low 
back disorder and service.  Dr. Gerardi concluded that there 
was no objective evidence of the veteran having incurred a 
back injury during service, in that he was separated from 
service due to the hip disorder and a radiographic study of 
the back was normal.  He noted that the first documented 
complaints pertaining to the back were in August 1978, two 
months following the veteran's separation from service, and 
related to his employment.  His back complaints in January 
1987 were also attributed to his employment.  He noted that 
although degenerative changes were found by X-ray study in 
May 1997, no such changes had occurred on any previous X-
rays, including the X-rays conducted in service.  

In support of his opinion, Dr. Girardi cited to references 
showing that degenerative disc disease and spondylosis of the 
lumbar spine were very common findings in the general 
population, and that the presence of such disorders did not 
establish that the low back pain was caused by the disorders 
because they were often asymptomatic.  He also cited to 
references indicating that low back pain is a very common 
complaint in the general population, with many etiologies.  
Risk factors for low back pain include smoking, ethanol, 
inactivity or heavy work, being overweight, hip or knee 
disorders, and an altered gait, among others.  Some 
professions, such as nurses and truck drivers, were more 
prone to develop back pain.

Dr. Girardi disagreed with Dr. Bash's opinion for the 
following reasons: (1) there is no support in the literature 
for Dr. Bash's conclusion that the degenerative changes were 
advanced for the veteran's age, in that spondylosis and 
arthritis were very common findings at all ages; (2) Dr. 
Bash's reference to the disease being limited to one level 
was not relevant, in that L5-S1 is the most common site for 
such problems and it is generally a localized disease; (3) 
although there was no evidence of an intervening spine injury 
and the veteran entered service with a normal physical 
examination, he also left service with a normal examination 
and X-ray, and back pain is not always caused by an injury; 
(4) the veteran reported having had back pain during and 
since service, but there was no evidence of such in the 
records; 
(5) there is no record of an in-service back injury; and (6) 
it is not possible to conclude that the veteran's symptoms in 
service were consistent with the currently diagnosed 
degenerative changes, in that the medical literature shows 
that the source of back pain is difficult to identify and 
many individuals have degenerative changes without symptoms.

Following review of Dr. Girardi's opinion, Dr. Bash provided 
a supplemental report in February 2002.  He stated that he 
disagreed with Dr. Girardi's opinion for the following 
reasons: (1) Dr. Girardi did not address the multiple 
references in the service medical records to the veteran's 
musculoskeletal complaints, which had to be evaluated in 
terms of whether they as likely as not were due to a spine 
injury; 
(2) the negative X-ray study on the veteran's separation from 
service did not rule out the possibility that he had a spine 
injury, in that evidence of an injury may have been detected 
had a magnetic resonance image (MRI) been performed; (3) the 
veteran's back complaints pre-dated the work-related 
complaints documented in 1987; (4) Dr. Girardi had not 
reviewed the veteran's X-rays, nor was he qualified to review 
the X-rays, which Dr. Bash had in order to support his 
opinion that the degenerative changes were advanced for the 
veteran's age; (5) Dr. Girardi did not provide any medical 
literature in support of his opinion; and (6) it is unclear 
whether Dr. Girardi had access to the entire medical record, 
because he did not comment on Dr. McDevitt's opinion or have 
access to the pertinent X-rays.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was revised 
following initiation of the veteran's claim.  Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The changes in the regulation are 
effective November 9, 2000, with the enactment of the VCAA, 
and apply to all claims filed on or after November 9, 2000, 
or filed previously but not yet final as of that date.  
Holliday v. Principi, 14 Vet. App. 282-83 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (2001) (per curiam), motion 
for review en banc denied, No. 99-1788 (U.S. Vet. App. May 
24, 2001) (per curiam) (en banc); VAOPGCPREC 11-00.  Because 
the veteran appealed the July 1998 decision, it had not 
become final on November 9, 2000, and the provisions of the 
VCAA apply to his claim.

According to the revised regulation, on receipt of a claim 
for benefits, VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

VA will also make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate the claim, 
including making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any Federal department or agency, 
State or local government, private medical care provider, 
current or former employer, or other non-Federal governmental 
source.  In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion, 
which includes a review of the evidence of record, if VA 
determines it is necessary to decide the claim.  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in February and March 1998.  The RO 
provided the veteran a statement of the case in September 
1998 and a supplemental statement of the case in July 1999.  
In those documents the RO informed the veteran of the 
regulatory requirements for establishing service connection, 
and provided him the rationale for not granting service 
connection.  The veteran's representative has been provided 
the claims file for review, and submitted additional evidence 
in support of the appeal.  The veteran has also been provided 
copies of the evidence in the claims file.  The RO notified 
the veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  Following the Court's remand, the 
Board informed the veteran's representative of his right to 
submit additional evidence and/or arguments in support of the 
appeal, and he did so.  The Board finds, therefore, that VA 
has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

The Board notes that subsequent to the July 1999 supplemental 
statement of the case, the Board developed additional 
evidence that is relevant to the veteran's appeal.  Under the 
regulation in effect prior to February 2002, this evidence 
would be referred to the RO for consideration in the first 
instance and the issuance of a supplemental statement of the 
case unless the veteran waived his right to such action.  
38 C.F.R. § 20.1304 (2001).  The veteran's representative has 
asked that the appeal be remanded to the RO for consideration 
of the newly submitted evidence.  The regulation was revised, 
however, to allow the Board to consider evidence submitted to 
the Board, subsequent to the most recent supplemental 
statement of the case, without remanding the appeal to the 
RO.  The changes to the regulations apply to all appeals 
pending at the Board on February 22, 2002.  See Board of 
Veterans' Appeals: Obtaining Evidence and Curing Procedural 
Defects Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002).  The veteran's representative was provided a copy 
of Dr. Girardi's opinion in accordance with 38 C.F.R. 
§ 20.903 (as amended by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002), and submitted additional evidence in response.  The 
Board finds, therefore, that remand of the case to the RO for 
consideration of the opinions of Drs. Girardi and Bash is not 
appropriate.

The RO has obtained the service medical records, and to the 
extent possible the VA and private treatment records that 
have been identified by the veteran as relevant to the 
appeal.  The Board notes that in January and October 1986 
statements the veteran reported having received treatment for 
low back pain from the VAMC since 1978.  The RO requested the 
treatment records from the VAMC back to June 1978, but no 
records prior to August 1981 were located.  The Board 
concludes, therefore, that no additional records are 
available.

The RO and the Board obtained medical opinions in order to 
assist the veteran in substantiating his claim.  The veteran 
presented hearing testimony before the undersigned in June 
2001.  The veteran has not indicated the existence of any 
other evidence that is relevant to his appeal.  Based on the 
extensive development that has been undertaken in this case, 
the Board concludes that all relevant information has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating the claim.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in some circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); Ortiz v. Principi, 274 F.3d 1361, 
1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (as amended by 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001)).  

The medical evidence shows that the veteran's low back 
complaints were diagnosed in May 1997 as spondylolysis of L5-
S1 and disc disease at L5-S1.  His claim is, therefore, 
supported by medical evidence of a current diagnosis of 
disability.  For the reasons that will be explained below, 
however, the Board finds that the evidence does not establish 
the occurrence of a related disease or injury in service, or 
a nexus between the currently diagnosed disorder and an in-
service disease or injury.  Hickson, 12 Vet. App. at 253.

The veteran does not contend that his claim is related in any 
way to active duty for training in 1976.  The service medical 
records for his period of active service, from March 1977 to 
June 1978, are silent for any complaints or clinical findings 
that were attributed at the time to a low back disease or 
injury.  Although the January 1978 request for an X-ray study 
indicates that the clinical history consisted of hip and low 
back pain, the remaining service medical records attribute 
the pain to the hips, not the back.  The X-ray study of the 
spine was shown to be normal, and examination of the spine on 
separation from service in May 1978 revealed no 
abnormalities.  

The veteran has stated that he experienced back pain during 
service, and asserted that the complaints pertaining to the 
hips that were documented during service actually resulted 
from a back injury.  Although the veteran as a lay person is 
competent to provide evidence of observable symptoms, he is 
not competent to associate those symptoms with a medical 
disorder.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
The service medical records show that his pain complaints 
were assessed as a hip disorder, not a low back disorder.  
The veteran's assertions are not, therefore, probative of 
having incurred a back injury or disease in service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Dr. Bash found that the complaints documented during service 
related to a back injury, but that opinion was based on the 
veteran's reported history of a back injury when the wall 
locker fell on him.  Although Dr. Bash stated that his 
opinion was based on review of the medical evidence, that 
evidence does not document any back injury during service.  
The service medical records indicate that the veteran 
incurred an abrasion to the right leg as a result of the 
fall, but they do not make any reference to him having 
complained of back pain or having incurred a back injury.  
Thus, Dr. Bash's opinion is not probative of the veteran 
having incurred a back injury in service.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is 
based on the veteran's recitation of medical and service 
history, and not his documented history, is not probative).

Dr. Bash also found that the evidence of the veteran having 
been provided an X-ray study of the spine in January 1978 was 
evidence of him having symptoms of a back injury.  The 
contemporaneous records indicate, however, that the physician 
in January 1978 requested an X-ray study because of the 
veteran's complaints pertaining to the hip; no complaints 
specific to the low back were then recorded, nor were any 
spinal abnormalities found on examination.  In addition, the 
X-ray did not reveal any abnormalities in the spine.  
Although Dr. Bash has opined that the 
X-ray study is not determinant because spinal abnormalities 
are more accurately determined by an MRI, the X-ray study is, 
nonetheless, probative evidence of whether the veteran 
incurred a back injury in service.  Dr. Bash's implication 
that had an MRI been conducted at that time the degenerative 
changes may have been found is speculative and not supported 
by any clinical evidence.  For this additional reason, Dr. 
Bash's opinion is not probative of the veteran having 
incurred a back injury in service.  See Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996) (an opinion indicating only the 
possibility of a medical relationship is not probative of 
service connection).

Drs. McDevitt and Girardi both reviewed the service medical 
records and concluded that there was no evidence of the 
veteran having incurred a back injury in service.  Because 
such finding was based on review of the service medical 
records, and not merely the veteran's reported history, it is 
highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (an opinion that is based on review of the medical 
evidence is more probative than an opinion based on the 
veteran's reported history).  For these reasons the Board 
finds that a back injury or disease was not incurred in 
service.   Nor was a chronic disease compensably manifested 
during the one-year presumptive period following the 
veteran's separation from active service.

The veteran made no reference to any back complaints when he 
filed for compensation benefits in June 1978 and June 1981.  
His spouse stated in 1981 that he began complaining of back 
pain in August 1978, two months after he was separated from 
service, when he was performing heavy lifting.  There is no 
medical documentation of the veteran's back complaints prior 
to June 1980, when he reported having been working in 
construction.  Numerous physical examinations and X-ray 
studies from June 1980 to May 1997 did not confirm any 
objective evidence of back pathology, and multiple X-ray 
studies were shown to be normal.  The Board finds, therefore, 
that the veteran's assertion of having experienced low back 
pain since he was in service is not credible.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the credibility of the evidence in light 
of its own inherent characteristics and its relationship to 
other items of evidence).

Dr. Nelson stated in 1986, in response to the veteran's 
request for assistance in establishing service connection for 
arthritis of the spine, that the veteran had not developed 
arthritis of the spine while in service.  Drs. McDevitt and 
Girardi found, based on review of the medical evidence of 
record, and not the veteran's reported history, that there 
was no relationship between the currently diagnosed back 
disorder and the veteran's military service.  The latter 
opinions were provided by orthopedic surgeons and were 
supported by analysis of the medical evidence of record, and 
are highly probative.  See Struck v. Brown, 9 Vet. App. 145, 
154-155 (1996) (the Board is entitled to weigh the 
credibility and probative value of the evidence as long as a 
rational basis is given for doing so).  Although Dr. Bash 
found that the disorder that was diagnosed in May 1997 was 
related to a back injury that occurred in service, that 
opinion is not probative because it was based on the 
veteran's reported history of having incurred such a back 
injury, which is not supported by the contemporaneous 
evidence.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an 
opinion based on an inaccurate factual premise has no 
probative value).

In addition to the veteran's report of having back pain 
during and since service, Dr. Bash attributed the disorder 
diagnosed in May 1997 to service because the degenerative 
changes were more advanced than he would expect for a man of 
the veteran's age.  That assessment does not, however, take 
into account the veteran's long history of heavy labor, and 
is only speculative in finding that the disorder is due to an 
injury that occurred in service, rather than following 
service.  Dr. Bash also relied on the arthritis being 
isolated to a single level, and not representing a systemic 
process.  

Dr. Bash's opinion may be relevant in determining whether the 
degenerative changes are due to trauma, but his finding is 
not probative of whether that trauma occurred during service 
.  He found that there was no evidence of any intervening 
spine injury, but did not consider the fact that there was no 
evidence of a spine injury in service.  He also found that 
the in-service diagnosis of Perthes' disease was inaccurate 
because X-ray studies of the hips were normal.  The service 
medical records show, however, that although the veteran's 
complaints were initially assessed as Perthes' disease, the 
veteran's physician determined that there was no evidence of 
Perthes' disease following the X-ray and changed the 
diagnosis to arthralgia of the hips of unknown cause.  Dr. 
Bash also cited to medical literature indicating that 
injuries to the spine early in life often lead to 
degenerative changes later in life, but that finding is not 
probative of whether "early in life" in this case means 
during service or following separation.  

Dr. Bash found fault with Dr. McDevitt's opinion because Dr. 
McDevitt did not take a patient history prior to rendering 
his opinion.  Dr. McDevitt was asked to base his opinion on 
the medical evidence of record, and the veteran's reported 
history cannot be relied upon in evaluating a nexus to 
service.  Dr. Bash stated that Dr. McDevitt had not reviewed 
the veteran's X-rays, which clearly showed L5-S1 disease.  
The determinative issue, however, is not whether the veteran 
currently has a spine disorder; the issue is whether that 
disorder is related to service.  Although Dr. Bash indicated 
that he had reviewed the actual radiograph films, there are 
no such films in the claims file and Dr. McDevitt referred to 
the reports of the X-ray studies that are of record.  Dr. 
McDevitt did not state that the veteran's current back 
disorder was due to Perthes' disease; he referenced the May 
1997 X-ray findings of back pathology in finding that the 
currently diagnosed disorder was not related to service.  
Although Dr. McDevitt did not cite to any literature in 
support of his opinion, he was asked to provide the opinion 
based on his expertise as an orthopedic surgeon, and 
apparently found that reference to medical literature was not 
necessary in order to render his opinion.

Dr. Bash disagreed with Dr. Girardi's opinion because Dr. 
Girardi did not address the multiple references in the 
service medical records to the veteran's musculoskeletal 
complaints in terms of whether they were due to a spine 
injury.  In requesting the medical opinion, however, Dr. 
Girardi was asked to determine whether there was any 
objective evidence of a back injury in service.  The 
veteran's claims of having incurred such an injury cannot be 
relied on in making that finding.  Godfrey, 8 Vet. App. 
at 121.  The contemporaneous evidence, which is more 
probative than the veteran's current assertions, do not 
document such an injury.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994).

Dr. Bash found that the negative X-ray study on the veteran's 
separation from service, which Dr. Girardi referenced in his 
opinion, did not rule out the possibility that he had a spine 
injury because an MRI was not conducted.  Dr. Girardi had 
been asked, however, to provide an opinion that was based on 
the evidence of record and, as previously stated, any 
assumption regarding what may have been found had an MRI been 
performed is speculative and not probative.  Beausoleil, 8 
Vet. App. at 465.  Dr. Bash also noted that the veteran's 
back complaints pre-dated the work-related complaints 
documented in 1987.  The evidence shows, however, that his 
work-related complaints were documented prior to 1987, 
including the statement by his spouse regarding his 
complaints in 1978 and the reference by Dr. Nelson to his 
complaints in June 1980.  

Dr. Bash found that Dr. Girardi's opinion was defective 
because he had not reviewed the actual radiographs and was 
unqualified to read the radiographs.  As previously stated, 
whether the radiographs, which are not in file, showed that 
the degenerative changes were advanced for the veteran's age 
is not relevant in finding whether those changes are due to 
an injury in service or following service.  It is unclear to 
the Board from Dr. Bash's opinion on what basis he determined 
that an orthopedic surgeon who specializes in spinal surgery 
is unqualified to read an X-ray film of the spine.  Dr. Bash 
stated that Dr. Girardi did not provide any medical 
literature in support of his opinion, but in fact he 
referenced six different treatises in finding that the 
current back disorder was not related to service.  Dr. 
Girardi based his opinion on the medical evidence of record, 
as he stated in the report, and he was not asked to comment 
on Dr. McDevitt's opinion.

For these reasons the Board finds that Dr. Bash's comments 
regarding the validity of the opinions of Drs. McDevitt and 
Girardi are without merit, that the opinions of Drs. McDevitt 
and Girardi are more probative than that of Dr. Bash, and 
that the veteran's currently diagnosed back disorder is 
unrelated to an in-service disease or injury.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a low back disorder.  The benefit-of-the-doubt rule is 
inapplicable because the doctrine only applies where there is 
an approximate balance of positive and negative balance.  
Ferguson v. Principi, No. 01-7012 (Fed. Cir. Dec. 4, 2001).  








ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  The attached VA Form 4597 that tells you 
what steps you can take if you disagree with our decision.  
The Board is in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

